Citation Nr: 0209941	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) as the surviving spouse of the veteran under the 
provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from January 1944 
to October 1945.  He died in October 1979 at the age of 66.  
The appellant is the deceased veteran's surviving spouse.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1999 rating decision 
rendered by the Manila, Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In March 2001, the Board remanded the case to the RO for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 
Supp. 2001).  The RO has completed the requested remand 
action and the matter is returned to the Board for further 
appellate review.  

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The veteran died in October 1979 of pulmonary 
tuberculosis due to emaciation.  At the time of his death, 
service connection was not in effect for any disability.

3.  Pulmonary tuberculosis was not manifested during the 
veteran's military service or within three years following 
his separation from service, nor is it shown to be related to 
such service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 1312, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126.  After reviewing the claims 
folder, the Board finds that VA has fully met all statutory 
and regulatory obligations to the appellant.

VA has notified the appellant of what information or evidence 
would be necessary to substantiate her claim, including via a 
statement of the case and supplemental statement issued 
during the appeal.  See 38 U.S.C.A. §§ 5102 and 5103.  VA has 
also notified the appellant as to which records were to be 
provided by her and which records, if any, VA would attempt 
to obtain on her behalf.  In April 2001, the RO informed the 
appellant of the provisions of the VCAA and what records she 
should submit to substantiate her claim.  There is no 
indication that any records are available which would tend to 
support the appellant's claim.  Inasmuch as the Board is not 
aware of any pertinent records which the appellant could 
provide or which VA could attempt to obtain on her behalf, 
the Board finds that VA has complied with the provisions of 
38 U.S.C.A. § 5103(a).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103A.  
In an April 2002 letter to the RO, the appellant indicated 
that she had "submitted all the material evidence relevant 
to support my claim for DIC."  The appellant has not 
identified any unobtained evidence that might aid in her 
claim or that might be pertinent to the bases of the denial 
of this claim.  In sum, the Board is unable to conceive of a 
reasonable avenue of development that has not yet been 
explored.  Thus, the Board finds that VA has fully met its 
duty to the appellant under the VCAA.

Factual Background:  The veteran had recognized guerilla 
service from January 1944 to October 1945.  Service medical 
records show that he was hospitalized for observation for 
appendicitis in September 1945.  Inpatient treatment records 
show that examination revealed clear and resonant lungs with 
no rales.  Similarly, a report of a physical examination 
conducted in October 1945 notes that his lungs were normal.  

A January 1946 written affidavit signed by the veteran 
indicates that he had not been a prisoner of war.  He had not 
been captured by, nor had he surrendered to, enemy forces.  

During the veteran's lifetime, he had applied for 
compensation for a dislocation of the left elbow and right 
shoulder.  Service connection was denied for these 
disabilities in February 1968.  The RO determined that the 
left elbow disability preexisted active service and was not 
aggravated by active service.  Additionally, the RO 
determined that a right shoulder injury was not shown in 
service.  The veteran was notified of this decision in March 
1968.  The evidence does not show that he filed a notice of 
disagreement to this rating action.  

According to the death certificate for the veteran, he died 
in October 1979 at his residence.  The cause of death was 
listed as pulmonary tuberculosis due to emaciation.  

In support of her claim, the appellant submitted several 
statements from Dr. Teodoro B. Lomibao dated in 1999.  Dr. 
Lomibao indicated that his initial consultation with the 
veteran was in May 1970.  The veteran had chief complaints of 
muscular and joint pain especially on the right shoulder and 
his left shoulder down to the lower extremity.  This pain was 
accompanied by headache, dizziness, general body weakness, 
tension, and anxiety, nervousness, cold clammy perspiration, 
chronic cough, chest and back pain, dyspnea, shortness of 
breath especially when walking, insomnia, anorexia, fever, 
occasional blood streaked sputum, and poor vision.  It was 
reported that the present illness started in 1943 during 
World War II.  The veteran reported a history of being boxed, 
slapped, choked, and kicked by Japanese soldiers in 1943.  
Dr. Lomibao reported that during the veteran's captivity, he 
suffered severe headache, dizziness, high fever, cold clammy 
perspiration, chills, muscular joint pains, colds, cough, 
chest and back pain, anorexia, loss of weight, insomnia, and 
generalized body weakness.  Following his release, his 
conditions persisted.  Fluoroscopy findings in March 1968 
showed pulmonary tuberculosis.  Dr. Lomibao diagnosed post-
traumatic arthritis of the upper and lower extremities, 
rheumatoid arthritis, avitaminosis, anxiety state 
(nervousness), pulmonary tuberculosis, migraine, urinary 
tract infection, poor vision, and peripheral neuropathy.  

In a joint affidavit dated in February 1999, two 
acquaintances of the veteran attested that the veteran was 
subjected to physical abuse from enemy soldiers that caused 
him lingering and life-threatening illness that ultimately 
led to his death in 1979.  They also stated that the veteran 
had not recovered from his illness despite continued 
treatment from his wife.  Similarly, in a February 1999 
affidavit, the appellant asserted that the veteran was 
discharged from the military in 1945 due to sickness and 
physical incapacity and that the veteran never recovered from 
his illnesses and had never worked for a living.  

By letter dated in September 2001, the RO requested the 
appellant and Dr. Lomibao to furnish complete treatment 
records for the veteran, including reports of examination, 
results of diagnostic tests, findings of laboratory studies, 
and interpretations of x-ray films.  Additionally, Dr. 
Lomibao was asked to identify the bases for certifying that 
the cause of the veteran's death, pulmonary tuberculosis, had 
its onset during service.  Dr. Lomibao replied by submitting 
a physical examination report dated in October 2001 that 
revealed the same content as his previous statements.  
Attached to Dr. Lomibao's reply were copies of a report of 
fluoroscopy findings dated in March 1968 reflecting findings 
consistent with pulmonary tuberculosis.

Legal Criteria:  Pursuant to 38 U.S.C.A. § 1310, dependency 
and indemnity compensation (DIC) is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c).

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Active tuberculosis has a 
presumptive period of three years.  38 C.F.R. §§ 3.307, 
3.309.

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Analysis:  The appellant contends that the veteran's death 
was due to disease and injuries sustained during his active 
military service and that service connection for the cause of 
the veteran's death is warranted.  After a review of the 
record, the Board finds that the preponderance of the 
evidence is against her contentions.  Accordingly, her claim 
fails. 

The veteran's service medical records are silent for any 
treatment, compliant, or diagnosis of tuberculosis.  On the 
contrary, an October 1945 examination report indicates that 
his lungs were normal.  Similarly, the evidence does not show 
that the veteran's pulmonary tuberculosis was initially 
manifested within 3 years following his release from active 
duty.  The first objective medical evidence indicating the 
presence of tuberculosis consists of fluoroscopy findings 
dated in March 1968, more than twenty years followings his 
separation from active service.  Based on the foregoing, the 
Board concludes that the veteran's pulmonary tuberculosis was 
not incurred in or aggravated by his active service, nor can 
his pulmonary tuberculosis be presumed to be service 
connected.  Therefore, the Board finds that the service 
connection for the cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.312.  

In reaching this conclusion, the Board has considered the 
various statements of the appellant and the February 1999 
affidavit from the veteran's acquaintances in which they 
observe that the veteran had been ill since his separation 
from active service.  However, while they are competent to 
report their observations, the evidence does not show either 
the appellant or the lay affiants have the medical knowledge 
or training requisite for the rendering of clinical opinions.  
Accordingly, the Board finds that their contentions with 
regard to the cause of the veteran's death are of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Similarly, the Board finds that the opinions proffered by Dr. 
Lomibao are of little probative value.  In various 
statements, Dr. Lomibao indicates that he initially treated 
the veteran in May 1970, nearly 25 years after the veteran's 
separation from service.  Dr. Lomibao bases his opinion on 
the history provided to him by the veteran.  The Board notes 
that it is not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. 
Brown, 7 Vet. App. 429 (1995).   The evidence does not show 
that Dr. Lomibao reviewed the veteran's service medical 
records or any other related documents which would have 
enabled him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  Accordingly, the Board 
finds Dr. Lomibao's statements to be unpersuasive as to the 
date of onset of the pulmonary tuberculosis which led to the 
veteran's death.

Based on the discussion above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that the cause of the veteran's death resulted from 
disability related to his military service.  As the 
preponderance of evidence is against the claim, it must be 
denied.  Since the preponderance of the evidence weighs 
against the veteran's claim, 38 U.S.C.A. § 5107(b) and its 
accompanying regulation, 38 C.F.R. 3.102, have no application 
in this case.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Accordingly, the appellant's claim must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMP ORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 

